Exhibit 10.20
JOINDER AGREEMENT, dated as of October 29, 2020 (this “Agreement”), among NMI
Holdings, INC., a Delaware corporation (the “Company”), NMI SERVICES, INC., a
Delaware corporation, CITIBANK, N.A., as Lender (“Citi”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Agent”), to the Credit Agreement
dated, as of May 24, 2018, among the Company, the several banks and other
financial institutions or entities from time to time party to the Credit
Agreement (the “Lenders”), and the Agent (as amended, modified and supplemented
from time to time prior to the date hereof, the “Credit Agreement”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.


WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Company is hereby
requesting a $10,000,000 New Revolving Commitment (the “Joinder No. 2 New
Revolving Commitment”) having the same terms as the Revolving Commitments as in
effect on the Joinder No. 2 Effective Date (as defined below);


WHEREAS, the Company has requested that Citi provide the Joinder No. 2 New
Revolving Commitment on the Joinder No. 2 Effective Date and Citi has agreed to
provide the Joinder No. 2 New Revolving Commitment on the Joinder No. 2
Effective Date;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.    Joinder No. 2 New Revolving Commitment.


(a) Effective as of the Joinder No. 2 Effective Date, Citi shall have a Joinder
No. 2 New Revolving Commitment in the amount of $10,000,000.


(b) The terms and conditions of the Joinder No. 2 New Revolving Commitment and
the Revolving Loans made thereunder shall be identical to the terms and
conditions of the Revolving Commitments and the Revolving Loans thereunder as in
effect on the Joinder No. 2 Effective Date.


Section 2.    Representations and Warranties, No Default. The Company
hereby represents and warrants that as of the Joinder No. 2 Effective Date, each
of the conditions set forth in the second proviso to Section 2.15(a) of the
Credit Agreement (to the extent applicable to New Revolving Commitments incurred
pursuant to Section 2.15(a) of the Credit Agreement) is satisfied.


Section 3.     Effectiveness. Section 1 of this Agreement shall become effective
on the date (such date, if any, the “Joinder No. 2 Effective Date”) that the
following conditions have been satisfied:


(i)    Execution of Agreement. The Agent shall have received executed signature
pages hereto from the Company, the Subsidiary Guarantor, Citi and the Agent;


(ii)    Fees and Expenses. The Agent shall have received (i) payment of all
expenses required to be paid or reimbursed in connection with the execution of
this Agreement under Section 10.04 of the Credit Agreement for which invoices
have been presented to Company within a reasonable period of time prior to the
Joinder No. 2 Effective Date, in each case on or before the



--------------------------------------------------------------------------------

Exhibit 10.20
Joinder No. 2 Effective Date and (ii) payment to the Agent of an upfront fee for
the account of Citi in an amount equal to 0.12% of the Joinder No. 2 New
Revolving Commitment;


(iii)    Legal Opinions. The Agent shall have received a customary legal opinion
of (x) Wachtell, Lipton, Rosen & Katz, as special New York counsel for the
Obligors and (y) Potter Anderson & Corroon LLP, Delaware counsel for the
Obligors, relating to this Agreement;


(iv)    Officer’s Certificate. The Agent shall have received a certificate of a
Responsible Officer of the Company dated as of the Joinder No. 2 Effective Date
certifying that the representations and warranties of the Company contained in
Section 2 of this Agreement are true and correct; and


(v)    Closing Certificates. The Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Obligor dated as of
the Joinder No. 2 Effective Date and certifying:


(1)    that either (a) attached thereto is a true and complete copy of the
certificate or articles of incorporation or other equivalent constituent and
governing documents, including all amendments thereto, of such Obligor,
certified as of a recent date by the Secretary of State (or other similar
official or Governmental Authority) of the jurisdiction of its organization or
by the Secretary or Assistant Secretary or similar officer of such Obligor or
other person duly authorized by the constituent documents of such Obligor or (b)
such certificate or articles of incorporation or other equivalent constituent
and governing documents have not been amended since the Joinder No. 1 Effective
Date,


(2)    that attached thereto is a true and complete copy of a certificate as to
the good standing of such Obligor as of a recent date from such Secretary of
State (or other similar official or Governmental Authority),


(3)    that either (a) attached thereto is a true and complete copy of the
by-laws (or other equivalent constituent and governing documents) of such
Obligor as in effect on the Joinder No. 2 Effective Date and at all times since
the date of the resolutions described in the following subclause (4) or (b) such
by-laws (or other equivalent constituent and governing documents) have not been
amended since the Joinder No. 1 Effective Date,


(4)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such
Obligor, authorizing the execution, delivery and performance by such Obligor of
this Agreement and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Joinder No. 2 Effective Date,
and


(5)    as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or any other Loan Document delivered in
connection herewith on behalf of such Obligor.


Section 4.    Counterparts. This Agreement may be executed in any number



--------------------------------------------------------------------------------

Exhibit 10.20
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. The words “executed,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement or any
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. For purposes of
this Section 4, “Electronic Signature” means an electronic symbol or process
attached to a contract or other record and adopted by a Person with the intent
to sign, authenticate or accept such contract or record. The execution of this
Agreement by the Company and its delivery thereof to the Agent shall constitute
delivery to the Agent of the notice required by Section 2.15(a) of the Credit
Agreement.


Section 5.    Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial. The provisions set forth in Sections 10.15 and 10.16 of
the Credit Agreement are hereby incorporated mutatis mutandis with all
references to the “Agreement” therein being deemed references to this Agreement.


Section 6.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7.    Effect of Agreement. Except as expressly set forth herein, (i)
this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agent, in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. This Agreement shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Joinder No. 2 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as supplemented hereby. Each Obligor
hereby (i) acknowledges all of the terms and conditions of this Agreement and
confirms that all of its obligations under the Loan Documents to which it is a
party shall continue to apply to the Credit Agreement as supplemented hereby,
(ii) in the case of the Subsidiary Guarantor, reaffirms, as of the date hereof,
its guarantee of the Secured Obligations under the Guarantee and Security
Agreement and (iii) reaffirms its prior grant of Liens on the Collateral (as
defined in the Guarantee and Security Agreement) to secure the Secured
Obligations pursuant to the Guarantee and Security Agreement, and confirms that
all such Liens shall continue in full force in effect after giving effect to
this Agreement to secure the Secured Obligations including the Obligations in
respect of the Joinder No. 2 New Revolving Commitment. This Agreement shall not
constitute a novation of the Credit Agreement or the other Loan Documents.


[Signature pages follow]





--------------------------------------------------------------------------------

Exhibit 10.20
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


NMI HOLDINGS, INC.,
as Company






By: /s/ Adam Pollitzer
Name: Adam Pollitzer
Title: Chief Financial Officer




NMI SERVICES, INC.,
as a Subsidiary Guarantor








By: /s/ Adam Pollitzer
Name: Adam Pollitzer
Title: Chief Financial Officer & Treasurer





















































--------------------------------------------------------------------------------

Exhibit 10.20




JPMORGAN CHASE BANK, N.A.,
as Agent




By: /s/ Kristen M. Murphy     
Name: Kristen M. Murphy
Title: Vice President















































































--------------------------------------------------------------------------------

Exhibit 10.20




CITIBANK, N.A.,
                     as Lender




By: /s/ John Modin
Name: John Modin
Title:Vice President and Managing Director

